Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 12, 2022

                                      No. 04-22-00490-CV

                          IN THE INTEREST OF B.H. JR., A Child

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVPC-XX-XXXXXXX
                       Honorable Robert J. Falkenberg, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights, and this
court must dispose of it within 180 days of the date the notice of appeal was filed. TEX. R. JUD.
ADMIN. 6.2. Appellant’s brief was due on September 6, 2022, and he filed a motion requesting a
fifteen-day extension of time. After consideration, we grant the motion and order him to file
his brief by September 21, 2022.

       It is so ORDERED on September 12, 2022.

                                                            PER CURIAM

       ATTESTED TO: _________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT